Citation Nr: 1106011	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  05-09 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to November 
1969.  He served in Vietnam from June 1968 to June 1969.  
Commendations and awards include a Vietnam Campaign Medal and a 
Vietnam Service Medal with 2 Bronze Service Stars.  

This appeal comes before the Board of Veterans' Appeals (Board) 
from a rating decision dated in December 2003 of the Department 
of Veterans Affairs (VA), Regional Office (RO), in Detroit, which 
denied entitlement to service connection for PTSD.  

The December 2003 rating decision also separately denied 
entitlement to service connection for dysthymic disorder.  The 
Veteran did not appeal that portion of the rating decision.  
Accordingly, the Board does not have jurisdiction of this matter.  
See Clemons v. Shinseki, 23 Vet. App. 1, 8 (2009).     

In August 2006 the Veteran testified before the undersigned 
Veterans Law Judge at a Travel Board hearing in Detroit, 
Michigan.  The transcript of that hearing is in the claims file.

In January 2007 the Board remanded the matter for further 
evidentiary development, which was duly completed; so no further 
action to ensure compliance with the remand directive is 
required.  Stegall v. West, 11 Vet. App. 268 (1998).  However, in 
light of regulatory changes made during the pendency of this 
appeal, remand for additional procedural development is 
warranted.

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will 
notify the appellant if further action is required.




REMAND

The Veteran seeks service connection for PTSD due to traumatic 
events during his service in Vietnam.  

In order for service connection for PTSD to be awarded, three 
elements must be present: (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between current 
symptomatology and a claimed in-service stressor; and (3) 
credible supporting evidence that the claimed in-service stressor 
actually occurred.  See 38 C.F.R. § 3.304(f).  

In Pentecost v. Principi, 16 Vet. App. 124 (2002), the United 
States Court of Appeals for Veterans Claims (Court) held that a 
veteran need not corroborate his actual physical proximity to (or 
firsthand experience with), and personal participation in, rocket 
attacks while stationed in Vietnam.  See also Suozzi v. Brown, 10 
Vet. App. 307 (1997) (holding that "corroboration of every 
detail [of a claimed stressor] including the appellant's personal 
participation" is not required; rather an appellant only needs 
to offer independent evidence of a stressful event that is 
sufficient to imply his or her personal exposure.).

According to the Veteran, in June 1968, while serving with the 
1st Battalion, 22nd Infantry, 4th Infantry Division of the 101st 
Airborne Division, the hill where the troops were stationed was 
overtaken by the Viet Cong and a lot of troops were killed or 
wounded.  The Veteran avers that this occurred around "VC 
Valley."  Other reported stressor events are as follows:  

(1) he was a cook in the front line and they were under 
enemy fire and mortar attack and troops died; 
(2) Soldiers James Johnson, Mike James, and Luther Smith 
were killed in action in 1968; 
(3) a solider named Baker was killed in the field; and 
(4) he fired his weapon at the enemy.  

Service records confirm that the Veteran served in Vietnam from 
June 1968 to June 1969 with the HHC, 1st Battalion, 22nd 
Infantry, 4th Infantry Division, including during the Vietnam 
Counteroffensive Phase IV and Vietnam Counteroffensive Phase V 
campaigns.  Commendations and awards include a Vietnam Service 
Medal with 2 Bronze Service Stars.  Military records confirm that 
he served as a cook, including in Vietnam.

In July 2003 the Veteran was examined, by a VA psychiatrist, for 
admission into a PTSD program.  Axis I, line 1, diagnosis was 
"PTSD, combat related."

In January 2006 the Veteran was accorded a VA Compensation and 
Pension (C&P) PTSD examination, which was done by a Ph.D.  Axis I 
diagnosis was "posttraumatic stress disorder, combat related, 
chronic."  

Review of the record reveals that the Veteran is being treated by 
VA for PTSD.  

During the pendency of this appeal, the regulations pertaining to 
service connection for PTSD were amended.  Effective July 13, 
2010, if a stressor claimed by a veteran is related to the 
veteran's "fear of hostile military or terrorist activity" and 
a VA or VA-contracted psychiatrist or psychologist confirms that 
the claimed stressor is adequate to support a diagnosis of PTSD, 
the veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor so long as there is not clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service.  See Stressor 
Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 
39,843, 39,852 (July 13, 2010) (codified at 38 C.F.R. § 
3.304(f)(3)) and 75 Fed. Reg. 41,092 (July 14, 2010) (correcting 
the effective date of the rule published on July 13, 2010).  For 
purposes of this section, "fear of hostile military or terrorist 
activity" means that "a veteran experienced, witnessed, or was 
confronted with an event or circumstance that involved actual or 
threatened death or serious injury, or a threat to the physical 
integrity of the veteran or others, . . . , and the veteran's 
response to the event or circumstance involved a psychological or 
psycho-physiological state of fear, helplessness, or horror."  
38 C.F.R. § 3.304(f)(3).

The Veteran has not been notified of this new regulatory 
provision.  

Generally, VA must provide a veteran with a summary of the 
applicable laws and regulations, with appropriate citation, and 
discussion of how such laws and regulations affect the 
determination such that the veteran might provide appropriate 
evidence and argument in support of his claim.  38 C.F.R. §§ 
19.29, 19.31 (2010).  This is particularly significant in this 
case since the evidence includes Axis I diagnoses in 2003 and 
2006 of "posttraumatic stress disorder, combat related."  Thus, 
in order to ensure that the Veteran has been afforded all due 
process, the Agency of Original Jurisdiction (AOJ) should provide 
him with a copy of the latest version of 38 C.F.R. § 3.304(f) and 
notify him that he should submit any evidence in support of his 
claim which pertains to any "fear of hostile military or 
terrorist activity."  Further, the RO/AMC should determine 
whether each claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's service, 
and then readjudicate the claim accordingly.  38 C.F.R. § 
3.304(f).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a copy of the 
latest version of 38 C.F.R. § 3.304(f), and 
notify him that he should submit any evidence 
in support of his claim for PTSD which pertains 
to a stressor based on "fear of hostile 
military or terrorist activity."  38 C.F.R. § 
3.304(f)(3)) (effective July 13, 2010).

2.  After completion of the above, and any 
other development deemed necessary, make a 
determination for each of the Veteran's alleged 
stressors, including as to whether it is 
consistent with the circumstances, conditions, 
or hardships of his service in Vietnam.  Then, 
provide another VA C&P psychiatric examination, 
if deemed warranted, or obtain a medical 
opinion, as necessary, as to whether the 
Veteran has PTSD related to service.  That is, 
adjudicate the issue on appeal as shown on the 
title page of this decision, including with 
consideration of the new regulations.    

If the benefit sought remains denied, furnish 
the Veteran and his representative a 
supplemental statement of the case in 
accordance with 38 C.F.R. § 19.31(b)(1).  The 
case should then be returned to the Board for 
appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


